Citation Nr: 0127323	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  99-10 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a gastric ulcer 
with hiatal hernia and gastroesophageal reflux disorder, to 
include consideration as being secondary to service-connected 
disabilities.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a gastric ulcer with hiatal hernia and gastroesophageal 
reflux disorder claimed to be caused by hospitalization or 
medical or surgical treatment provided by the Department of 
Veterans Affairs.

3.  Entitlement to an effective date earlier than August 10, 
1992, for assignment of an increased rating for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1951 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In a decision of June 1998, the RO increased the 
rating for the veteran's service-connected post-traumatic 
stress disorder from 30 percent to 100 percent, effective 
from August 10, 1992.  In a decision of June 1999, the RO 
denied service connection for a gastric ulcer (claimed as 
abdominal adhesions with stomach bleeding caused by retained 
foreign bodies).  Subsequently, in a decision of July 1999, 
the RO denied service connection for a gastric ulcer with 
hiatal hernia and gastroesophageal reflux disorder, and 
denied compensation under 38 U.S.C.A. § 1151 for the same 
disorder.  

REMAND

The Board's initial review of the claims file reveals that in 
his substantive appeal of July 1999 the veteran checked a box 
indicating that he wanted a BVA hearing at the local VA 
office.  He reiterated this request in a letter received by 
the RO in September 1999.  He has not yet been afforded such 
a hearing.  Accordingly, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a traveling Member of 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




